Citation Nr: 0118494	
Decision Date: 07/16/01    Archive Date: 07/24/01

DOCKET NO.  96-05 373A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to a permanent and total rating for pension 
purposes.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from November 1974 to 
December 1976.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a January 1995 rating decision of the Boston, 
Massachusetts, Regional Office (RO) of the Department of 
Veterans Affairs (VA). 


REMAND

In testimony offered at his hearing before the undersigned 
member of the Board sitting at the RO in March 2001, the 
veteran stated that numerous records of medical treatment 
that he had received were not associated with the claims 
folder.  These included records from a period of 
hospitalization for treatment of schizophrenia at the 
Brockton VA Medical Center in December 2000; reports of 
outpatient treatment, conducted for treatment of the 
veteran's psychiatric disorder at the West Roxbury VA Medical 
Center during 1999 and 2000; and a period of hospitalization, 
also at the Brockton VA Medical Center for ear surgery.  He 
indicated that he had just signed up at the Bedford facility.  
The veteran stated that he has been in receipt of SSI from 
the Social Security Administration (SSA) due to mental and 
physical problems.  Where there is a claim for a total 
disability rating and the VA has actual notice that the 
veteran is in receipt of disability benefits administered by 
the SSA based upon unemployability status, the VA violates 
the duty to assist by not acquiring the SSA decision and the 
medical records supporting it.  Murincsak v. Derwinski, 2 
Vet. App. 363 (1992).  

It is further noted that there has been a significant change 
in the law during the pendency of this appeal.  On November 
9, 2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This law 
also eliminates the concept of a well-grounded claim and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

Under these circumstances, the case must be remanded for the 
following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The RO should furnish the veteran the 
appropriate release of information forms 
in order to obtain copies of all VA and 
private medical records pertaining to 
current treatment for his disabilities, 
which have not been previously submitted.

2.  The RO should contact the VA Medical 
Centers in Bedford, Brockton and West 
Roxbury and obtain copies of all medical 
records of the veteran's treatment since 
January 1999.  The RO should also contact 
SSA and request copies of all records 
utilized by that administration in its 
award of disability benefits.  

3.  A VA examination by a psychiatrist 
should be conducted in order to determine 
the nature and severity of any psychiatric 
illness.  The claims folder and a copy of 
this Remand are to be furnished to the 
examiner in conjunction with the 
examination.  All necessary tests and 
studies deemed necessary should be 
conducted.  The examiner should express an 
opinion on the extent to which the 
psychiatric illness, if diagnosed, affects 
the veteran's occupational and social 
functioning.  It is requested that the 
examiner include a Global Assessment of 
Functioning score (GAF).

4.  The RO should arrange for the veteran 
to undergo a general medical examination 
to ascertain the current nature and 
severity of his disabilities.  It is 
requested that the examiner obtain a 
detailed clinical history and that the 
examination include an evaluation of all 
claimed disorders, other than the 
psychiatric disorder.  If the examiner is 
of the opinion that specialized 
examinations are necessary, they should be 
conducted.  The claims folder and a copy 
of this Remand should be made available 
for review in connection with this 
examination.  

5.  Thereafter, the RO should readjudicate 
this claim.  The RO is requested to ensure 
that disability ratings are assigned to 
all diagnosed disorders, and that the 
pertinent rating criteria has been 
furnished the veteran.  If the benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative, if any, should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



